DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 11/16/2021, the following has occurred: Claim(s) 11 and 15 have been amended. Claims 1-10, 14, and 16 were previously withdrawn.
Claim(s) 11-13 and 15 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath (US 20190001442 A1) in view of Fujita (US 9757816 B2), Scott (US 20110259862 A1), and Aragon (US 20150285407 A1).
Regarding claim 11, Unrath discloses a laser machining apparatus (100, Fig. 1) comprising: 
a controller (114) comprising a laser light source (104) that emits laser light; 
a head portion (scan head 118) comprising a scanning mechanism (scan lens) comprising a driving unit (2nd positioner 108) that drives a mirror causing the laser light to scan (positioner can be a galvanometer mirror system 200, par. 87); and 
a cable connecting the controller and the head portion (controller is wired to the 2nd positioner 108 which is part of the scan head 118, par. 77), wherein the laser light source comprises a fiber laser (laser source can be fiber lasers, par. 121), the controller comprises 

the cable comprises a signal cable for transmitting a control signal from the control unit to the head portion (controller is wired to the 2nd positioner 108), and a power supply for supplying power to the head portion (power source can be coupled to the 2nd positioner which is part of the head portion, par. 83; where one of ordinary skill in the art would know that a cable could be the coupling in which power is supplied), and 
the control unit controls the scanning mechanism so as to change a scanning direction of the laser light a plurality of times (star polygon scan pattern changes the scanning direction a plurality of times in the inner highlighted region, Fig. 26) in a direction change portion (inner highlighted region can be considered the direction change portion, see attached figure below) within a region to be machined (desired boundary 2502, Fig. 26), and to form a hole or perform marking in the region (desired boundary marks the area for a circular opening or feature to be made, par. 202), 
and the direction change portion comprises a single point or a single area (direction change region, see annotated figure below; where the broadest reasonable interpretation of single area is that the area can be any irregular shape as long as it is connected together to be considered as a single entity), and the laser light is scanned such that the laser light repeatedly leaves the direction change portion and returns to the direction change portion (laser repeatedly leaves the direction change region and returns to it)
Unrath does not disclose the cable comprises an optical fiber cable for transmitting light from the laser light source to the head portion, said signal cable, and said power supply cable for supplying power to the head portion.
Fujita discloses a machining device with a irradiation head wherein an optical fiber cable for transmitting light from the laser light source to the head portion (guiding optical system 14 guides a laser beam from the laser beam oscillator 12, i.e. laser source, to the irradiating head 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Unrath to incorporate the teachings of Fujita. One of ordinary skill in the art would know that a fiber laser would have an optical fiber cable connecting the laser source to the irradiating head.
Scott discloses an additive manufacturing apparatus using lasers where there is a power supply cable for supplying power (power supply cables to modules in the apparatus, par. 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Unrath in view of Fujita to incorporate the teachings of Scott. One of ordinary skill in the art would know that a cable can be used to supply power.
Unrath in view of Fujita and Scott does not disclose that the cable comprises said optical fiber cable, said signal cable, and said power supply cable.
Aragon discloses that bundles of cables that have optical fibers and electric cables for power and signal which can be used to send power/signal between two locations in an aircraft (par. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Unrath in view of Fujita and Scott to incorporate the teachings of Aragon. One of ordinary skill in the art would know that the multiple cables taught by Unrath, Fujita, and Scott could be bundled into a single cable.

    PNG
    media_image1.png
    484
    753
    media_image1.png
    Greyscale

Regarding claim 12, Unrath in view of Fujita, Scott, and Aragon discloses the laser machining apparatus according to claim 11, wherein the control unit is configured with the program to perform operations further comprising 
controlling the scanning mechanism to change the scanning direction of the laser light to a direction that forms an acute angle with respect to a scanning direction of the laser light before being changed (acute angle in the star polygon scan pattern, see attached Fig. 26 above).
Regarding claim 13, Unrath in view of Fujita, Scott, and Aragon discloses the laser machining apparatus according to claim 11, wherein the control unit is configured with the program to perform operations further comprising controlling the scanning mechanism such that the laser light scans in accordance with a scanning pattern comprising a plurality of straight lines extending radially from the direction change portion (straight lines extend radially out from the direction change region, Fig. 26). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath in view of Fujita, Scott, and Aragon as applied to claim 11 above, and further in view of Lin (US 20180079003 A1).
Regarding claim 15, Unrath in view of Fujita, Scott, and Aragon does not disclose the laser machining apparatus according to claim 13, wherein the scanning pattern includes a curve that surrounds the direction change portion, and a straight line, where in the straight line connects the curve and the direction change portion 
Lin discloses a laser scanning device where there are a plurality of straight lines which connect to a curved scan line (94, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Unrath in view of Fujita, Scott, and Aragon to incorporate the teachings of Lin and have the radiating straight line connect to a curve surrounding the direction change portion. Doing so would have the benefit of producing a part with clear and complete contour boundaries (par. 75, Lin). While Lin discloses a scanning pattern for additive manufacturing, one of ordinary skill in the art would recognize that the principle of obtaining a clear boundary around the desired region by having a curved scan line follow the desired contour is applicable for both additive manufacturing and producing a marking.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicants argue that the Office asserts that Unrath discloses multiple direction change areas and therefore Unrath fails to disclose a single direction change area.
The examiner recited in the Office action “the control unit controls the scanning mechanism so as to change a scanning direction of the laser light a plurality of times (star polygon scan pattern has multiple areas where the scanning direction changes, Fig. 26) in a direction change portion (inner highlighted region can be considered the direction change portion, see attached figure below).” To clarify, the examiner was referring to the fact that the scan pattern changes direction a plurality of time in the inner highlighted region which is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A. CHEN whose telephone number is (571)272-6422. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JOHN J NORTON/Primary Examiner, Art Unit 3761